Benedict, J.
This is an action to recover salvage compensation for services rendered to the canai-boat William A. Taylor on February 14, 1890, by the tug M. D. Wheeler. It appears that the canal-boat William A. Taylor, loaded with, coal, while being towed up the North river, got adrift from the tow in a dense fog, and was drifting down towards Governor’s island' on the ebb-tide, when the steam-tug M. D. Wheeler, bound on business to Port Amboy, fell in with her. The fog was still dense. The men from the tug boarded the canal-boat, and, finding no one on board, made fast to her, and commenced to tow her. At this time the helper Berwind come along-side, and informed those on board the tug that the canal-boat was a part of a tow then off pier 6, and directed them to take her back to the tow to which she belonged. This was done. By this time the fog had lifted, so that the tow was found without difficulty. The service rendered to this canal-boat involved no risk, and very little labor. It was nevertheless a salvage service, for it was voluntary, and rendered to a vessel in peril; the peril consisting in the fact that no one was on board the canal-boat, and that, if the fog had continued as it was before the Wheeler came, the canal-boat might have drifted ashore, or been run down, without being discovered by any *71vessel. This peril was not very great, but it was a real peril, and entitles the libelant to salvage compensation. The value of the canal boat was $600; her freight, $300; and her cargo, $934.50. The libelant asks to be paid the sum of $500. I think $100 a sufficient salvage compensation, and that sum ft allowed, with costs.